Citation Nr: 0112459	
Decision Date: 05/02/01    Archive Date: 05/09/01

DOCKET NO.  94-41 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Ms. B. H.


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from October 1968 to April 
1972.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an August 1992 rating decision of the 
Philadelphia, Pennsylvania, Regional Office (RO) of the 
United States Department of Veterans Affairs (VA).  In that 
decision, the RO found that new and material evidence had not 
been submitted to reopen a previously denied claim for 
service connection for PTSD.  In an April 1993 rating 
decision, the RO reopened the claim, but denied service 
connection for PTSD on merits review.  A travel board hearing 
was held at the RO in November 2000.


REMAND

The veteran is seeking service connection for PTSD.  He 
contends that he has PTSD as a result of traumatic 
experiences during his service in Vietnam.  Service 
connection may be established for a disability resulting from 
disease or injury incurred in or aggravated by service   but 
no compensation shall be paid if the disability is a result 
of the person's own willful misconduct....  38 U.S.C.A. § 1110 
(West 1991); 38 C.F.R. § 3.303 (2000).  

PTSD is a psychiatric disorder that arises from exposure to a 
psychologically traumatic event, or stressor.  Service 
connection for PTSD requires medical evidence diagnosing 
PTSD, credible supporting evidence that a claimed stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed 
inservice stressor.  38 C.F.R. § 3.304(f).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a claim of 
entitlement to service connection for PTSD will vary 
depending on whether or not the veteran "engaged in combat 
with the enemy."  38 C.F.R. § 3.304(f).  Stressors that are 
not found to be related to combat require corroboration 
before they can be accepted as having actually occurred.  See 
Cohen v. Brown, 10 Vet. App. 128 (1997); 38 U.S.C.A. 
§ 1154(b); 38 C.F.R. § 3.304(d)(f).
VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate his claim.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475 
(VCAA), § 3(a), 114 Stat. 2096, 2097-2098 (November 9, 2000) 
(to be codified at 38 U.S.C. § 5103A).  In this case, 
additional evidence is necessary to substantiate the 
veteran's claim.

The veteran asserts that his PTSD arose from traumatic 
experiences during his tour of duty in Vietnam.  His records 
do not show that he engaged in combat.  His claimed stressors 
include an alleged incident when a South Vietnamese police 
officer pointed a pistol at his head and pulled the trigger.  
The veteran did not report the incident when it occurred, and 
it is not verifiable.  He reported that in March 1970 he 
guarded a helicopter that crashed outside the air base and 
smelled the odor remaining from the two men who had burned 
and died in the crash.  Despite requests for more details he 
has not provided sufficient information to make it possible 
to verify that the event occurred.  It has been verified that 
in December 1969, Tan Son Nhut Air Base, where the veteran 
was stationed, sustained an attack in which 5 American 
servicemen were injured.  The veteran has not reported 
witnessing the injuries; he apparently was at the base when 
the attack occurred.  

The veteran has also reported that he regularly had nighttime 
duty guarding the perimeter of the air base, from bunkers, 
listening posts, and observation towers, watching and 
listening for approaches or threats to the base.  He related 
that in July 1970 he fell asleep on guard duty, and the 
sergeant who found him threatened to execute him on the spot.  
He claims that this incident was one of the stressors causing 
his PTSD.  Military records confirm part of the veteran's 
accounts.  They show that he was court-martialed for falling 
asleep on guard duty in an observation tower, and was 
sentenced to 30 days' hard labor, forfeiture in pay, and 
reduction in grade.  

VA and private mental health professionals have diagnosed the 
veteran as having PTSD.  Some reports with that diagnosis are 
not clear as to the stressor on which the diagnosis was 
based.  Others reflect that PTSD was diagnosed based on 
stressors that have not been verified.  

In addition to the specific development deficiencies 
identified above, the Board notes that the RO has not 
addressed the veteran's claim in light of a significant 
change in the law that took effect during the pendency of 
this appeal.  On November 9, 2000, the President signed into 
law the VCAA.  Among other things, this law eliminates the 
concept of a well-grounded claim, redefines the obligations 
of the VA with respect to the duty to assist, and supersedes 
the decision of the United States Court of Appeals for 
Veterans Claims in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order), which had held that VA 
cannot assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  See VCAA §§ 3-4, 114 Stat. 2096, 2096-2099 (2000) (to 
be codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107).  In addition, a remand is required because the RO has 
not yet considered whether any additional notification or 
development action is required under the VCAA, which would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).

Accordingly, this case is REMANDED for the following:

1.  The RO should make a misconduct 
determination regarding the incident in 
which the veteran was found asleep at his 
post at the Tan Son Nhut Air Base in July 
1970 and was court-martialed.  
Specifically, the RO should determine 
whether the veteran's actions constituted 
willful misconduct, precluding payment of 
compensation for PTSD based on that 
event.
2.  The RO should then schedule a VA 
psychiatric examination to determine 
whether the veteran has PTSD based on a 
verified stressor event during service.  
The RO should inform the examiner as to 
which of the veteran's claimed stressors 
have been verified, and which have not.  
If PTSD is diagnosed, the examiner must 
specify the verified stressor(s) 
supporting the diagnosis.  The examiner 
must review the veteran's claims file in 
conjunction with the examination.  

3.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  For further 
guidance on the processing of this case 
in light of the changes in the law, the 
RO should refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 
2000), and 01-02 (January 9, 2001), as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent 
court decisions that are subsequently 
issued also should be considered.

After the completion of the foregoing development, the RO 
should review the case.  If the benefit sought remains 
denied, the appellant and his representative should be 
provided with an appropriate supplemental statement of the 
case, and given the opportunity to respond.  The case should 
then be returned to the Board for appellate consideration.  
No action by the appellant is necessary until he is notified.  
He may submit additional evidence or argument on the matter 
remanded.
This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


